Putnam Investments One Post Office Square Boston, MA 02109 April 13, 2016 Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Putnam VT Capital Opportunities Fund (“the “Fund”) a series of Putnam Variable Trust (Reg. No. 33- 17486) (811-05346) (the “Trust”) Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Fund, pursuant to Rule 497 under the Securities Act of 1933, as amended, an interactive data form with risk/return summary information that has been amended pursuant to a prospectus supplement of the Fund dated April 1, 2016. Any comments or questions concerning this filing should be directed to me at 1-800-225-2465, ext.11139. Very truly yours, /s/ Laurie Grossman Laurie Grossman cc: Venice Monagan, Esq., Putnam Investments James E. Thomas, Esq., Ropes & Gray LLP
